Name: 2002/260/EC: Commission Decision of 27 March 2002 concerning the creation of a Group of Directors-General for Industrial Relations
 Type: Decision
 Subject Matter: labour law and labour relations;  European construction
 Date Published: 2002-04-06

 Avis juridique important|32002D02602002/260/EC: Commission Decision of 27 March 2002 concerning the creation of a Group of Directors-General for Industrial Relations Official Journal L 091 , 06/04/2002 P. 0030 - 0030Commission Decisionof 27 March 2002concerning the creation of a Group of Directors-General for Industrial Relations(2002/260/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 211 thereof,Whereas:(1) In its communication on the Social Policy Agenda(1), the Commission emphasised the need for a positive and dynamic interaction of economic, social and employment policies; it affirms, in particular, its commitment to taking on board changes in the working environment and puts forward a number of actions with a view to modernising and improving industrial relations.(2) In this context, the existing legislation must be adapted and improved to reflect the new economy, in order to promote a new equilibrium between flexibility and security for workers.(3) To this end, a High Level Group must be created in order to give advice, on its own initiative or on request, to the Commission, to help the Commission in its work, i.e. in preparing new Community initiatives, revising the acquis communautaire, organising research, analyses and studies, evaluating and implementing Community labour law and providing training and information on Community law. It could also develop the exchanges of innovative experiences and the dissemination of good practices in this field.(4) Such a permanent high level group would promote closer cooperation between the Member States and the Commission, whilst respecting the principle of subsidiarity. This cooperation is becoming more important in view of the forthcoming enlargement of the Union, the ever more transnational nature of industrial relations, the process of transnational industrial restructuring and the modernisation of labour law to make the labour market more dynamic and which call for greater transparency,HAS DECIDED AS FOLLOWS:Article 11. A Group of Directors-General for Industrial Relations (hereinafter known as the Group) is created in order to provide a body for consultation, reflection, exchanges and cooperation between the Member States and the Commission.2. Its mission is to:(a) establish close cooperation between the institutions of the Member States and the Commission on issues relating to- the preparation of new Community initiatives in the area of industrial relations,- the application and revision of the acquis communautaire in the area of labour law,- the drawing up of research programmes, analyses, studies, publications and measures to raise awareness concerning Community labour law.(b) monitor the development of policies in the area of labour law and industrial relations;(c) facilitate the exchange of experiences and good practices in the area of individual and collective labour law.Article 21. The Group will comprise the Directors-General for Industrial Relations of the Member States.2. The Group will be chaired by a Commission representative.3. The Group may set up groups of experts or working groups.Article 31. The Group will meet when convened by the chairperson, either on his or her own initiative, or at the request of at least half the members of the Group.2. The Group will meet in principle twice yearly.Done at Brussels, 27 March 2002.For the CommissionAnna DiamantopoulouMember of the Commission(1) COM (2000) 379 final.